


Exhibit 10.21

 

FIRST AMENDMENT

 

TO THE

 

XCEL ENERGY INC.

 

EXECUTIVE ANNUAL INCENTIVE AWARD PLAN



(Effective MAY 25, 2005)

 

WHEREAS, pursuant to a resolution adopted by the Board of Directors of Xcel
Energy Inc. on December 10, 2008, upon recommendation of the Governance,
Compensation and Nominating (the “GCN”) Committee, that the Xcel Energy Inc.
Executive Annual Incentive Award Plan be amended to bring such plan in
compliance with requirements under Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”); and

 

WHEREAS, such resolution provided that the Board authorizes certain officers of
the Company to re-submit the Plan to the GCN Committee as necessary to keep such
Plan in compliance with 409A following the release of regulations under
Section 409A; and

 

WHEREAS, it has become necessary to amend the Plan with this First Amendment.

 

NOW, THEREFORE, BE IT RESOLVED, that the Plan is hereby amended by this First
Amendment, to be effective January 1, 2009, as follows:

 

1.                                       ARTICLE VI, DETERMINATION OF INCENTIVE
AWARDS, is hereby amended by substituting for the last sentence therein, the
following new last sentence:

 

“Incentive Awards earned or otherwise awarded will be paid between
January 1st and March 15th of the year following the Payment Date”.

 

--------------------------------------------------------------------------------


 

2.                                       ARTICLE VIII, TERMINATION OF
EMPLOYMENT, is hereby amended in its entirety to read as follows:

 

“In the event that a Participant’s employment with the Company and its
Affiliates terminates for any reason during the Incentive Period with respect to
any Incentive Awards, a prorated Incentive Award shall be payable to the
Participant in cash (notwithstanding any election to the contrary pursuant to
Article VII to receive Shares or Restricted Shares) only to the extent that the
Performance Goals specified by the Committee in advance have been obtained, or
such termination is due to a Participant’s death or disability. A Participant
who remains employed through the Incentive Period, but is terminated (or
voluntarily terminates) prior to the applicable Payment Date, shall be entitled
to receive any Incentive Award payable to such Participant with respect to such
Incentive Period in cash and without regard to any election to the contrary
pursuant to Article VII to receive Shares or Restricted Shares”.

 

3.                                       ARTICLE IX, AMENDMENT AND
DISCONTINUANCE, is amended by adding the following new last sentence:

 

“Notwithstanding anything to the contrary above, the Board shall have the right
to amend, alter or otherwise modify the Plan or an Award without the consent of
the Participant to the extent necessary to allow the Plan or an Award to comply
with Section 409A of the Code, or to maintain the Plan’s or an Award’s exemption
from Section 409A of the Code.

 

4.                                       ARTICLE X, MISCELLANEOUS, is amended by
adding the following new last sentence:

 

“The Board intends this Plan, and all Awards issued hereunder, to be exempt from
Section 409A of the Code, and the regulations issued thereunder”.

 

2

--------------------------------------------------------------------------------


 

5.                                       ARTICLE XII, CHANGE IN CONTROL, is
amended by adding the following new last sentence:

 

“Payments made upon a Change in Control will be made no later than March 15th of
the year following the year of a Change in Control”.

 

3

--------------------------------------------------------------------------------
